Order entered June 27, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00773-CV

                    IN THE INTEREST OF R.R. AND J.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-02361-R

                                         ORDER
       Based on the record before us, we GRANT appellant’s motion to extend time to file

notice of appeal.     Appellant’s June 16, 2014 notice of appeal is considered timely for

jurisdictional purposes.




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE